Citation Nr: 1505304	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  99-03 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1977 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the St. Louis, Missouri, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part reopened a previously denied claim of service connection for hearing loss, and denied the claim on the merits.

In an October 2007 decision, the Board affirmed the decision to reopen the previously denied claim, but remanded the underlying claim on the merits for further development.  The claim was again remanded for development in August 2009.

The Veteran testified at personal hearings before a Veterans Law Judge (VLJ) in September 2006 and May 2009.  The former was held at the RO, and the latter at the Board's Washington, DC, offices.  Transcripts of both are associated with the claims file, though that of the September 2006 hearing reflects poor audio quality.

In July 2012 correspondence, the Veteran was informed that the VLJ who had presided over his September 2006 and May 2009 hearings was no longer employed by the Board.  The law requires that a VLJ who conducts a hearing must participate in any decision on that issue.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  Accordingly, the Veteran was offered a new hearing, which he accepted.  The claim was therefore again remanded in August 2012 for scheduling of a hearing at the RO before a VLJ.

Such Travel Board hearing was held in March 2013 before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  The Board subsequently, in April 2013, remanded the claim for further development.  All requested development has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

In a December 2011 post-remand brief, the Veteran's representative argued that the Veteran's claim for entitlement to service connection for hearing loss encompasses a claim for entitlement for a mental disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In that case, the Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The CAVC recognized that, "the appellant had neither the legal or medical knowledge to narrow the universe of his claim or his current condition."  Id. at 5.  The CAVC further considered the intent of the appellant, noting that "a different result is reached when the evidence supports the service connection of a disability, but there is no indication the claimant was seeking benefits for that disability or the symptoms he was experiencing that are associated with that disability." Id. at 7.

In April 2013, the Board disagreed with the representative, and found that a claim for hearing loss does not encompass a claim for a psychiatric disability.  However, as the issue of entitlement to service connection for a psychiatric disability was raised by the record, but had not yet been adjudicated by the agency of original jurisdiction (AOJ), the Board referred the claim to the AOJ for appropriate action.  It does not appear that any action has yet been taken, and so the claim is again referred.


FINDING OF FACT

No testing validated and acceptable for VA adjudication purposes shows any hearing loss disability for VA purposes during the appellate period.


CONCLUSION OF LAW

The criteria for service connection of bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385, 4.85 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  March 2004, March 2006, and January 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The March 2006 and January 2008 letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a December 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  It appears that some VA records, to include the raw audiometry data from an April 2005 evaluation and a fee-basis November 2007 examination, are no longer available, but the record does reflect a summary of the missing data.  Exhaustive efforts to identify and secure the missing reports were undertaken, but were fruitless.  The potential custodians of the missing data have all been contacted and have certified that the records are not available.  The Veteran has been notified of such.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) disability determination and the records considered in that determination were obtained in August 2010; these contain no information or evidence relevant to the current claim.

Several VA examinations have been conducted over the course of the appeal.  However, only two VA audiograms, in May 2005 and July 2013, resulted in results which are reliable and valid in the opinion of the examiners.  The rationale for rejecting test results has been clearly stated.  Doctors have offered requested opinions where possible and appropriate; in doing so, they have stated clear reasons and bases.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination findings are adequate for adjudication.

At the Veteran's March 2013 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  Sensorineural hearing loss, as an organic disease of the nervous system, is a listed condition for purposes of the presumption.  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Finally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  Here, the Veteran is currently service-connected for bilateral tinnitus, a healed perforation of the right eardrum, and otitis externa of the right ear.  A secondary relationship between these conditions and complaints of hearing impairment must be considered.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Central to all potential theories of entitlement to service connection is a finding of a current disability.  For VA purposes a hearing loss disability exists when puretone thresholds at 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores (using the Maryland CNC Test) are less than 94 percent. 38 C.F.R. § 3.385.  A disability is considered current if it was present at any time during the pendency of a claim and appeal, even if it does eventually resolve.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The December 1976 examination for active duty shows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
5
5
5
5
5

At the September 1982 separation examination, audiometric testing revealed some upward shifting of puretone thresholds, but the criteria for a disability are not met:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
5
10
15
LEFT
15
15
15
10
10

Further, none of the seven audiometric tests administered by VA since May 1999 demonstrate any hearing loss for VA purposes, nor do service treatment records.  The Board notes that VA examiners have had great difficulty obtaining valid test results from the Veteran; his responses have very frequently been at odds with observed behaviors and independent metrics.  The conclusion reported by examiners in July 2004, November 2007, July 2008, and April 2010, as well as by doctors reviewing the results of that testing was that the testing did not accurately reflect the Veteran's hearing acuity.  He was in effect magnifying his problems for secondary gain.  The results may not therefore be considered, and have not been reported.

Valid VA testing was accomplished in May 1999, in connection with an earlier claim of service connection for hearing loss, as well as in May 2005 and July 2013.  The 1999 results showed further upward trending of the puretone thresholds:


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
30
25
25
25
30
94
LEFT
15
25
25
20
30
94

The data from the May 2005 audio evaluation is not available; the Veteran and RO have both been informed the results were destroyed.  The audiologist, however, commented that the results were within normal limits for both ears.  A later July 2008 VA review by an audiologist noted that speech recognition scores were "excellent" in May 2005.  

The most recent VA testing, in July 2013, showed significant improvement from the last known hearing acuity values:


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
5
20
15
5
15
94
LEFT
0
5
5
0
5
94

Based on VA testing, at no time during the appeal period did the Veteran meet the criteria for a hearing loss disability for VA purposes.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran submitted private audiometries, dated in April 2009 and June 2010, to both demonstrate that valid testing could be done, and that he had a current disability.  Although only the raw data is provided, the process of reading such from the chart used to report it requires no specialized medical training or knowledge; no interpretation is needed to transcribe the numbers from one form to another.  While the Court may not do so, citing such as "fact finding," the Board and the AOJ, as triers of fact, are entitled to do so.  Kelly v. Brown, 7 Vet. App. 471 (1995).  

Both tests show at least one puretone frequency of 40 decibels or more in the right ear, meeting the criteria for that side; no left ear disability was shown.  However, these tests are not valid for VA adjudication purposes.  38 C.F.R. § 4.85.  Neither used the Maryland CNC speech recognition test; the June 2010 test used a different list, shown on the back of the report, and the April 2009 test did not report speech recognition scores at all.  Neither examination includes findings for hearing at the 3000 Hertz frequency.  Neither examiner commented on the validity of the testing; the July 2013 VA examiner, commenting on the private test results, in fact noted that on their face, the testing was incomplete and not comprehensive.  Key factors necessary to a determination of validity were lacking, and the conclusions indicated by the evaluators were based on objective results that were inconsistent with the Veteran's described subjective presentation.  He further noted that it appeared the June 2010 evaluation was performed by a technician, rather than a required audiologist, based on the lack of stated credentials on the report; qualifying credentials were indicated on the April 2009 report.  In sum, the private testing results are not probative evidence under the VA requirements for valid audiometric testing, and cannot establish current disability.

It is true that one doctor, Dr. ST, who has seen the veteran repeatedly between 1999 and 2010, did diagnose sensorineural hearing loss at several points, but such was based on the Veteran's competent reports of hearing difficulty.  Importantly, Dr. ST has more recently indicated that the lack of objective valid testing renders a diagnosis impossible. 

Other lay persons, to include the Veteran and his family and friends, have competently described their experiences with the Veteran's poor hearing.  A layperson can describe symptoms they observe or experience through their five senses, without benefit of any special training.  Layno v. Brown, 6 Vet. App. 465 (1994).  They state they have to stand on one side or another, speak up, and speak clearly to communicate with him effectively.  Their reports are corroborated by the Veteran's own complaints, as well as the objective testing that does show an upward puretone threshold shift, particularly on the right.  However, as is indicated by Dr. ST, an actual diagnosis of a current hearing loss disability for VA purposes is not possible for a layperson; valid objective evidence establishing numerical thresholds and values is required.  A layperson may qualify the Veteran's hearing, but cannot quantify it in the manner required by the regulations.  Such is outside the realm of common knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).










	(CONTINUED ON NEXT PAGE)
In the absence of a showing of a current disability at any point during the appellate period, service connection for a bilateral hearing loss, or for loss of hearing in one ear, may not be awarded.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


